     Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                    No. 19-161

NATALIE BARTON                                                           SECTION I

                               ORDER & REASONS

       Before the Court are defendant Natalie Barton’s (“Barton”) three remaining

objections 1 to the presentence report, 2 as well as what the Court takes to be an

objection to the supplemental report. 3 On November 18, 2020, Barton pleaded guilty

to count one of a superseding Bill of Information. 4 Count one charged Barton with

misbranding of prescription drugs, in violation of 21 U.S.C. §§ 331(k), 333(a)(2), and

18 U.S.C. § 2. 5

       After the final presentence report was issued, 6 probation issued a

supplemental sentencing memorandum, offering sentencing guideline possibilities

should the Court sustain Barton’s remaining objections. 7 And, following an Order of

this Court, the parties responded to that supplement. 8 While Barton’s response is



1 R. Doc. No. 199. Barton withdrew her fourth objection, which addressed calculation
of her criminal history. See R. Doc. No. 211.
2 Both Barton and the government have also moved for variances and/or departures—

Barton downwards, and the government upwards. This opinion will not address
those requests.
3 R. Doc. No. 212, at 1.
4 See R. Doc. No. 193 (rearraignment minute entry).
5 R. Doc. No. 192 (Superseding Bill of Information).
6 R. Doc. No. 202 (sealed).
7 R. Doc. No. 207.
8 R. Doc. No. 212 (Barton’s response); R. Doc. No. 215 (the government’s sealed

response).
    Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 2 of 17




unclear, the Court interprets it to argue that the Court should not, as the

supplemental report recommends, calculate her guidelines range based on § 2B1.1

(Theft, Property Destruction, and Fraud) but rather under § 2N2.1 (Violations of

Statutes and Regulations Dealing With Any Food, Drug, Biological Product, Device,

Cosmetic, Agricultural Product, or Consumer Product).

      For the reasons that follow, the Court sustains (in substance, at least) Barton’s

first two objections to the final report and overrules her third. The Court also rejects

the substance of her objection to the supplemental report, concluding that a cross-

reference to the fraud guideline is appropriate.

      I.     Objections to the Final Report

      Barton’s first two objections are interwoven. At bottom, they argue that the

Court should not apply a cross-reference to sentencing guideline § 2D1.1 (Unlawful

Manufacturing, Importing, Exporting, or Trafficking (Including Possession with

Intent to Commit These Offenses); Attempt or Conspiracy), and the Court should not

consider facts related to Barton’s allegedly illegal distribution of anabolic steroids

(hereinafter, Barton’s “DASCA activity”) in applying that guideline. Because the

probation officer addressed the two objections in one response, and because the

Court’s disposition of the second renders the first irrelevant, it will address them

simultaneously.

      Barton’s third objection relates to the final report’s application of a four-level

upward adjustment based on Barton’s role in the offense, pursuant to § 3B1.1

(Aggravating Role). The Court will address that objection separately.



                                           2
       Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 3 of 17




               a. Objections to the use of § 2D1.1 and consideration of certain
                  facts thereunder.

         For all of the briefing and novel arguments raised by both Barton and the

government, the Court’s resolution of the first two objections turns on a simple factual

issue—though its effect on the guidelines calculation is a tougher nut to crack. United

States Sentencing Guideline § 2N2.1(c)(2) provides that, if the offense of conviction

“was committed in furtherance of, or to conceal, an offense covered by another offense

guideline, apply that other offense guideline if the resulting offense level is greater

than that determined above.”

         In the final report, the probation officer determined that, under that provision,

a cross-reference to § 2D1.1 was appropriate, because Barton’s “conduct in the instant

offense, distributing a misbranded drug, was committed in furtherance of conspiring

with others to distribute and possess with the intent to distribute anabolic steroids

and distributing anabolic steroids, Schedule III controlled substances, which is

covered” by § 2D1.1. 9

         In relevant part, Barton argues that this rationale “does not track the language

of the statute, in that it does not state whether [Barton’s] offense ‘was committed in

furtherance of, or to conceal’ another offense.” 10       Barton also points out that,

significantly—and as the government acknowledges—her DASCA conduct ended




9   R. Doc. No. 202, at 12 ¶ 50.
10   R. Doc. No. 199, at 2.
                                             3
     Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 4 of 17




months before the February 15, 2017 drug sale that is the basis of the charge in the

Superseding Bill of Information. 11

      Probation rejected Barton’s argument, reiterating its position that “[t]he

defendant’s conduct in the instant offense, distributing a misbranded drug, was

committed in furtherance of conspiring with others to distribute and possess with the

intent to distribute anabolic steroids and distributing anabolic steroids.” 12 This, she

concluded, rendered the cross reference appropriate.

      The report’s conclusion is, on the record presented to the Court, impossible to

square with the sequence of events. This is so even if one accepts that, in the abstract,

Barton’s sales of misbranded drugs may have “furthered” her DASCA conduct. This

sale of which Barton was convicted occurred months after her DASCA conduct had

ceased. And, neither the government nor the report offers any plausible theory tying

this sale to any DASCA conduct. And what would the connection be? The DASCA

conduct had ceased, so the sale could not have furthered it by providing funds for it.

And, even if it were true (as the government suggests), 13 that some users of the

prescription drugs used them to “conceal” their anabolic steroid use, that argument

seems beside the point in the context of this particular sale—which was made to the

government. 14 The Court concludes, therefore, that the report’s stated reasons for

applying the cross-reference were insufficient.



11 Id.
12 R. Doc. No. 202, at 32 (emphasis added).
13 R. Doc. No. 201, at 11.
14 R. Doc. No. 194, at 3. The Court expresses no opinion as to whether a buyer’s

motives for making a purchase would suffice to trigger the cross-reference. Nor does
                                           4
    Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 5 of 17




      The government, though, offers what the Court construes as an alternative

theory to support the cross-reference. In its response to Barton’s initial objections, it

argued that the cross-reference is appropriate because Barton’s “prescription drug

and anabolic steroid business complimented one another, and therefore, constituted

‘relevant conduct.’” 15 The government also points out that the Fifth Circuit has stated

“whether ‘a cross-reference should be applied depends on whether the conduct to

which the cross-reference refers is “relevant conduct.”’” 16 The government draws the

Court’s attention to United States v. Stanford, a case in which the Fifth Circuit held

that it was not plain error to apply the cross-reference from § 2N2.1 to § 2D1.1. 17 The

government argues that Stanford stands for the proposition that “‘the decision of a

cross reference’ in this context ‘is made based on relevant conduct principles.’” 18 And,

in an effort to address its timeline problem, the government explains that the gap

between Barton’s cessation of anabolic steroid sales and the particular sale of

misbranded drugs to which she pleaded guilty is irrelevant because “[b]etween the

effective date of DASCA and the date that she stopped selling anabolic steroids,

[Barton] continuously and contemporaneously sold both prescription drugs and

anabolic steroids through her websites and in her physical store.” 19




it conclude, as explained infra, that the government’s position on this point is
supported by a preponderance of the evidence.
15 R. Doc. No. 201, at 11.
16 Id. (quoting United States v. Valenzuela-Contreras, 340 Fed. App’x 230, 234 (5th

Cir. 2009)).
17 Id. at 10–11 (citing United States v. Stanford, 883 F.3d 500 (5th Cir. 2018)).
18 Id. at 11 (quoting Stanford, 883 F.3d at 513).
19 Id. at 12 n.5.


                                           5
     Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 6 of 17




        Tying everything together, the government argues that Barton’s “prescription

drug activities” and “anabolic steroid activities complemented each other.” 20 This is

so, it explains, because Barton “and her husband operated a business enterprise to

market illegal products to bodybuilders and athletes seeking illegitimate pathways

to enhance their performance, and the prescription drug and anabolic steroid

products were both key components of a unified business plan.” 21 It adds that, when

the “DEA executed search warrants at [Barton’s] warehouse, [it] seized both

prescription drugs (such as tadalafil and sildenafil) and anabolic steroids.” 22 “In

other words,” the government explains, Barton used “the same warehouse to

distribute the two different types of products.” 23 Similarly, the government claims

“transaction records from [a storefront in Metairie operated by Barton] showed that

[Barton] sold both prescription drug products and anabolic steroids at that

location.” 24

        The government also argues that the DASCA conduct and prescription drug

sales   complemented     each   other   because   “the   products   themselves   were

complimentary [sic].” 25 Citing a proposed government expert, the government notes



20 Id. at 10. For reasons that do not bear addressing, neither the government nor
Probation argues that the cross-reference should be applied and an enhancement
under § 2D1.1 be given on the basis of Barton’s earlier sales of misbranded drugs.
21 Id. at 11.
22 Id. (citing a paragraph in the draft presentence report to which Barton did not

object).
23 Id.
24 Id. (citing paragraphs of the draft report to which Barton objected). Because the

Court concludes the government has not carried its burden, it will not address
Barton’s objection to these paragraphs.
25 Id.


                                          6
     Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 7 of 17




that “Dr. Fedoruk concluded that the prescription medications sold by defendant

either treated side effects from anabolic steroid usage or had other anabolic effects.” 26

         As an initial matter, the Court finds the precise logic of the government’s

argument difficult to pin down. Is it that the DASCA conduct was “relevant conduct”

to Barton’s offense of conviction, and therefore that the guideline question is whether

the anabolic steroid sales were committed in furtherance of themselves? Or is it that

Barton’s prior prescription drug sales were relevant conduct to the offense of

conviction and, therefore, that the prescription drug sales generally were committed

in furtherance of the DASCA conduct? The government does not say.

         Regardless, the Court will assume arguendo that Stanford stands for the

notion that relevant conduct principles might conceivably dictate the use of the cross-

reference here. That does not matter, because the district judge in Stanford applied

the cross-reference only after concluding that the relevant facts had been “established

by a preponderance of the evidence.” 883 F.3d at 511. The Court concludes that the

government has not satisfied that standard here.

         The government argues that the DASCA conduct and prescription drug sales

were “key components” of a “unified business plan.” 27        It claims that “the facts

described in the [final report] demonstrate” this. 28 But it does not cite any portion of

the report for this principle—and the Court cannot find one. What made them “key”

to each other? And how “key” can they have really been if, as everyone acknowledges,



26 Id.
27 Id.
28 Id.


                                            7
     Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 8 of 17




the prescription drug sales continued well after the DASCA conduct ceased? Or,

conversely, if they really were “key” to each other, were the post-target meeting

prescription drug sales (i.e., the sales made after the DASCA conduct ceased) really

part of the same course of conduct as the pre-target meeting sales?

      It is true that the same warehouse and (arguendo) the same store were used

to sell both types of products. But the government explicitly acknowledges that “after

the passage of DASCA, 29 the products were sold on different websites.” 30        The

government offers the Court no reason to find the first of these facts more significant

than the other.

      The government’s argument regarding the alleged complementary use of the

prescription drugs and anabolic steroids is similarly deficient. The government tells

us that Barton’s buyers used these two types of drugs in conjunction with each other.

Maybe so. But the government does not cite the final report for this conclusion. And

though Dr. Fedoruk is mentioned in the factual basis Barton signed, this conclusion

is not. 31 In short, assuming such a causal connection could support a finding of




29 The Court assumes arguendo that DASCA is constitutional and does not reach
Barton’s arguments on that point. But it is undisputed that, prior to DASCA’s
passage, the DASCA conduct was lawful.
30 Id.
31 And while the original indictment mentions the potential use of albuterol and

anastrozole (two other prescription drugs it charged Barton with selling) to mitigate
side-effects of anabolic steroid use, it says nothing about the use of tadalafil and
sildenafil citrate (the two prescription drugs Barton was convicted of selling).
Further, it offers no evidence that this is why Barton sold these drugs—or even why
her buyers purchased them.
                                          8
    Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 9 of 17




“relevant conduct,” the government has not carried its burden regarding the

underlying facts.

      For these reasons, even if the use of the term “offense” in § 2N2.1(c)(2) includes

“relevant conduct,” the Court would still conclude that the government had not

established the relevant facts by a preponderance of the evidence.         It therefore

concludes that the use of that provision to cross-reference § 2D1.1 is inappropriate

and, in that manner, sustains Barton’s first two objections.

             b. Objection to application of leadership adjustment under §
                3B1.1

      The Court overrules Barton’s objection to the application of an upward

adjustment under § 3B1.1 based on Barton’s leadership role because it concludes that

that the enterprise was “otherwise extensive.”

                    i. The enterprise was “otherwise extensive.”

      United States Sentencing Guideline § 3B1.1(a) provides that, “[i]f the

defendant was an organizer or leader of a criminal activity that involved five or more

participants or was otherwise extensive, increase by [four] levels.” The Court must

make two separate findings to apply the aggravating role enhancement of § 3B1.1(a):

first, that the scope of the criminal activity involved five or more participants or was

otherwise extensive; and second, that the status of the defendant was that of an

organizer or a leader of the criminal activity. “[T]he [g]overnment has the burden to

prove, by a preponderance of the evidence, the facts which are necessary to support

[an] enhancement[.]” United States v. Olivares, 833 F.3d 450, 452 (5th Cir. 2016) (per

curiam).


                                           9
     Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 10 of 17




       The final pre-sentence report concluded that the upward adjustment was

appropriate because Barton “and [her husband] were the true owners and operators

of two organizations registered in the name of the defendant’s mother . . . which were

also used to facilitate the instant offense . . . . Thus, their participation in the offense

was that of an organizer or leader in a criminal activity that involved five or more

participants or was otherwise extensive, as described in [§ 3B1.1(a)].” 32

       Barton objected, arguing that “the PSR does not carry its burden to establish

the application of” the adjustment because it does not identify five or more

participants and does not explain Barton’s role. 33 Probation rejected that argument,

arguing that, in addition to Barton and her husband, evidence indicated that Barton’s

businesses “employed approximately 4 to 12 employees at various times.” 34 The

report rested primarily, however, on the “otherwise extensive” prong of the

adjustment, concluding that “at a minimum, the offense is otherwise extensive.” 35 It

noted that Barton and her husband “owned and operated a number of Louisiana

corporations . . . registered to either” Barton, her husband, or her mother. 36 The

report also cited the numerous warehouses and websites the Bartons employed to

conduct their business, as well as their use of a GoFundMe account to solicit

donations which were, in fact, payments for purchases. 37




32 R. Doc. No. 202, at 13–14 ¶¶ 45–46.
33 R. Doc. No. 199, at 2.
34 R. Doc. No. 202, at 34.
35 Id. at 33.
36 Id.
37 Id. at 33–34.


                                            10
     Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 11 of 17




       Responding to Barton’s objection, the government noted correctly that

“participants [need not] be identified by name, and even unknown individuals can be

considered participants.” 38 It also identified numerous employees who worked for

Barton entities during the relevant period. 39 It did not, however, offer any argument

that those individuals, known or unknown, were “criminally responsible,” concluding

for largely the same reasons employed by the probation officer that “even if the

activity had not involved five or more participants, the enhancement would be

appropriate here because [Barton’s] activities were ‘otherwise extensive.’” 40

       The Court cannot apply the adjustment on the basis of the existence of five or

more participants.     The government is correct that participants need not be

identified. But, a participant, as defined in Application Note 1 of § 3B1.1, “is a person

who is criminally responsible for the commission of the offense.” The participants

“need not have been convicted,” id., and the Fifth Circuit has held that to be

considered a participant “[a]ll that is required is that the person participate

knowingly in some part of the criminal enterprise.” United States v. McLaughlin, 739

F. App’x 270, 278 (5th Cir. 2018) (quoting United States v. Glinsey, 209 F.3d 386, 396

(5th Cir. 2000)).

       Under any standard, the record supports a conclusion that Barton and her

husband “participate[d] knowingly” in the enterprise. See id. But the government




38 R. Doc. 201, at 17 (citing United States v. Lopez-Perez, 623 F. App’x 223, 224 (5th
Cir. 2015)).
39 Id. at 18–19.
40 Id. at 19.


                                           11
    Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 12 of 17




offers no evidence that Barton’s employees had any inkling that their conduct was

unlawful—nor is there anything about their status as employees of companies used

to mask the illegal nature of a public business that suggests such knowledge.

      On the other hand, the Court has little difficulty concluding that the criminal

activity was “otherwise extensive.” “While the Fifth Circuit has not issued a clear

definition of ‘otherwise extensive,’ it has generally upheld sentencing enhancements

based on [§ 3B1.1(a)] when the scheme involves a large sum of money and the

‘unknowing service’ of several other individuals.” United States v. Woodward, No.

09-638, 2011 WL 13182857, at *7 (S.D. Tex. Sept. 1, 2011).

      “In assessing whether an organization is ‘otherwise extensive,’ all persons

involved during the course of the entire offense are to be considered.” Glinsey, 209

F.3d at 396 (citing U.S.S.G. § 3B1.1, cmt. n.3). “Thus, a fraud that involved only three

participants but used the unknowing services of many outsiders could be considered

extensive.” U.S.S.G. § 3B1.1, cmt. n.3; see United States v. Lopez-Perez, 623 F. App’x

223, 224 (5th Cir. 2015) (considering unknowing recipients of wire transfers involved

in a criminal operation as part of the offense to find that the criminal activity was

“otherwise extensive”); United States v. Sidhu, 130 F.3d 644, 654–55 (5th Cir. 1997)

(holding that the criminal activity was “otherwise extensive” when the defendant

recruited office employees to support his fraudulent practices, and his fraudulent

scheme “could not have succeeded without the unwitting participation of his

vulnerable patients and the unknowing assistance of employees in the many

insurance companies that received [the defendant’s] fraudulent billings”).



                                          12
     Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 13 of 17




       Uncontested portions of the PSR indicate that Barton and her husband

operated a number of Louisiana corporations through which they operated websites

and a storefront, and that these were used to sell prescription drugs to facilitate the

instant offense. They also support a finding that those corporations used employees

(who, as far as the Court knows, were unaware of the criminal nature of the

enterprise) to handle incoming bulk shipments and outgoing orders. Moreover, the

PSR supports the existence of numerous unwitting participants as counterparties to

these transactions. That is “otherwise extensive.” See United States v. Fullwood, 342

F.3d 409, 415 (5th Cir. 2003) (reaching a similar conclusion regarding a scheme

involving unsuspecting participants).

       Similarly, the factual basis signed by Barton confirms her identity (alongside

her husband) as the “true owner[] and operator[]” of this enterprise. 41 The Court has

little difficulty concluding from the record that Barton was an “organizer or leader.”

Her objection to the upward adjustment is overruled.

       II.   Objection to the Supplemental Report

       The supplemental report suggests that, in the event Barton’s objections to the

final report are sustained, 42 the Court should apply United States Sentencing



41 R. Doc. No. 194, at 1.
42 The supplemental report envisioned a hypothetical in which the Court sustained
all three of Barton’s objections. However, the Court concludes that its decision to
overrule the third objection does not impact the supplemental report (other than
adding a four-level upward adjustment). Specifically, the Court concludes that its
application of both the leadership adjustment under § 3B1.1(a) and the ‘sophisticated
means’ adjustment under § 2B1.1(b)(10)(C) is not ‘double counting,’ as independent
factors motivate the adjustments. Furthermore, “[d]ouble counting is prohibited only
if the particular guidelines at issue specifically forbid it.” United States v. Johnson,
                                          13
    Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 14 of 17




Guideline § 2B1.1. 43 The government did not object, though it reiterated its position

that the objections should be overruled. 44 Barton offers what the Court construes as

an objection, conceding that “[t]he supplemental addendum’s recalculation of the

Guidelines range is correct[,]” but “maintain[ing] that no cross references apply and

that the appropriate guideline is § 2N2.1.” 45

      Guideline § 2N2.1(c)(1) states that, “[i]f the offense involved fraud, apply §

2B1.1.” Barton acknowledges this but describes application of the cross reference as

“permitted.” 46 Noting that “the words ‘fraud’ [and] ‘fraudulent’ do not appear in the

Superseding Information or in the Factual Basis,” 47 she argues that the her conduct,

“at best” involved “false statements.” 48 Describing false statements as “the sine qua

non of misbranding,” she concludes that interpreting this as fraud would result in “all

misbranding cases” being calculated as fraud, “rendering the cross reference

superfluous.” 49 Barton’s argument therefore appears to be that the Court should




990 F.3d 392, 403 (5th Cir. 2021) (quoting United States v. Garcia-Gonzalez, 714 F.3d
306, 316 (5th Cir. 2013)) (alteration omitted). And the guidelines in question do not.
43 R. Doc. No. 207. The supplemental report suggests that this is an appropriate

guideline for 21 U.S.C. § 333(a)(2) and “results in the greatest offense level.” The
Court concludes, as explained infra, that, even if this were not an appropriate reason
to use that guideline, the cross-reference at § 2N2.1(c)(1) dictates the same result.
The Court notes however, that the Fifth Circuit has previously affirmed the
application of the fraud guideline rather than § 2N2.1 in similar circumstances. See
United States v. Arlen, 947 F.2d 139, 146 (5th Cir. 2001).
44 R. Doc. No. 215.
45 R. Doc. No. 212, at 1.
46 Id. at 2.
47 Id. (citations omitted).
48 Id.
49 Id.


                                          14
      Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 15 of 17




decline to apply the cross-reference because, while her conduct involved acts covered

by the fraud guideline, applying it literally would cover too much conduct.

         But, remarkably, Barton’s original objection to the use of the § 2N2.1(c)(2)

guideline (which the Court has sustained) countenanced just such a possibility—

arguing that broad coverage was the precise goal of the fraud cross-reference

provision. Barton explained that “[i]f the Sentencing Commission had intended for

[that] cross-reference to apply whenever a defendant’s conduct broadly ‘involved’ acts

covered by another guideline, it could have, and would have so stated. It did just that

in the preceding paragraph[.]” 50 Having just argued that the Sentencing Commission

intended for the fraud cross-reference to be applied broadly, Barton can hardly expect

the Court to take seriously her request to give it a narrower construction.

         Moreover, Barton’s argument proceeds from an incorrect premise—that the

Court has discretion to ignore the cross-reference when calculating her guideline

range, even if it applies. The guideline does not use permissive language; it simply

states that the Fraud guideline is to be applied “[i]f the offense involved fraud.”

§ 2N2.1(c)(1). The Federal Sentencing Guidelines Handbook confirms that, “[i]f the

offense involved fraud, the cross-reference . . . requires the court to apply the fraud

guideline.” Roger W. Haines, Jr., et al., Federal Sentencing Guidelines Handbook

1076 (2020 ed.).

         Furthermore, Barton’s argument would render “fraud” and “fraudulent” magic

words. Why should that be? The Superseding Bill of Information makes clear that



50   R. Doc. No. 199, at 2 (emphasis added).
                                           15
      Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 16 of 17




Barton acted “with the intent to mislead,” 51 a requirement under 21 U.S.C. §

333(a)(2), which she acknowledges she violated.         Barton mislabeled bottles and

operated a GoFundMe purportedly for charitable donations that was actually used to

accept credit card payments. Put another way, even if some misbranding cases might

not rise to the level of fraud required to trigger the cross-reference, this one does. The

use of the fraud guideline is appropriate.

         III.   Barton’s Offense Level Computation

         For the reasons explained infra, the Court accepts the Supplemental

Addendum’s total offense level computation except that it adds a four-level

adjustment under § 3B1.1. That yields an adjusted offense level of 16. As noted in

the supplemental addendum, Barton is entitled to a two-level reduction for

acceptance of responsibility under § 3E1.1(a). That yields a total offense level of 14

and, with it, a guideline range of 21 to 27 months. However, because Barton’s

adjusted offense total is 16 or greater, she is entitled to a further one-level reduction

upon the government’s motion pursuant to § 3E1.1(b). If the Court accepts such a

motion, which it will, Barton’s total offense level will be 13, her criminal history

category will be III, and her guideline range 18 to 24 months.

         Accordingly,

         IT IS ORDERED that Barton’s first two objections to the final report are

SUSTAINED; her third objection to it is OVERRULED.




51   R. Doc. No. 192.
                                             16
   Case 2:19-cr-00161-LMA-DPC Document 217 Filed 04/07/21 Page 17 of 17




     IT IS FURTHER ORDERED that Barton’s objection to the supplemental

addendum to the final report is OVERRULED.

     New Orleans, Louisiana, April 7, 2021.



                                      _______________________________________
                                            LANCE M. AFRICK
                                    UNITED STATES DISTRICT JUDGE




                                      17
